Citation Nr: 0011391	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  00-28 37	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the claim for service connection for the cause of 
the veteran's death is well grounded.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran's military service extended from November 1942 to 
February 1945.  He died in January 1999.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Winston-Salem, North Carolina RO which denied service 
connection for the cause of the veteran's death.  The issue 
of eligibility to dependent's educational assistance under 
the provisions of 38 U.S.C.A. Chapter 35, which was also 
denied by the August 1999 rating action, was never claimed by 
the appellant, as such, was not the subject of a notice of 
disagreement or a statement of the case and is not properly 
before the Board on appeal.  

However, the Board does find that the issue of entitlement to 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b) has been raised by 
the evidence.  The Board bases this determination on the fact 
that the evidence now of record in the claims folder reveals 
that upon discharge from service the veteran had a 100 
percent rating for multiple residuals of gunshot wounds 
sustained in World War II.  Effective in February 1947 that 
100 percent rating was reduced to a combined 80 percent 
rating and this 80 percent combined rating for gunshot wound 
residuals remained in effect until the date of the veteran's 
death.  The evidence of record further reveals that the 
veteran has never been gainfully employed since discharge 
from service.  As such, the question is raised as to whether 
he may have been entitled to a total disability rating for 
compensation purposes based on individual unemployability for 
10 or more years prior to his death.  In view of this 
preliminary determination by the Board, the issue of 
entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318(b) is 
referred to the RO for appropriate action.  

The second issue noted on the title page will be covered in a 
the remand portion of this decision.  


FINDING OF FACT

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is plausible.  


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An original death certificate submitted to the RO by the 
appellant in January 1999 reveals that the veteran died due 
to coronary artery disease.  The death certificate further 
reveals that an autopsy was not performed and that the 
veteran died at a private residence as distinguished from 
having died at a hospital.  

In February 2000, the appellant submitted an amended death 
certificate to the RO which indicated the underlying cause of 
death was multiple gunshot wound residuals associated with 
chronic lung disease and pneumonia.  The amended death 
certificate well grounds the claim for service connection for 
the cause of death because it constitutes evidence that the 
service-connected multiple residuals of gunshot wounds either 
caused the veteran's death or contributed substantially and 
materially to the cause of death.  See 38 U.S.C.A. §§ 1310, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1999).  

ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded, and to this extent the 
appeal is granted.  


REMAND

Service medical records and post service medical records 
prior to 1956 reveal no evidence of the existence of coronary 
artery disease.  However, they do reveal that the veteran was 
very severely wounded as a result of hostile action with the 
enemy in World War II, and that his multiple gunshot wound 
residuals involved, in part, substantial pleural cavity 
injury.  

VA Forms 10-7131 reveal multiple VA hospitalizations from 
1985 to 1987.  Hospital clinical records reflecting these 
hospitalizations are not currently in the claims folder.  

The case is REMANDED for the following action:

1.  The RO should contact the coroner's 
office in Rutherford County, North 
Carolina, and ascertain what the basis 
was for the amendment of the death 
certificate from showing the underlying 
cause of death as coronary artery disease 
to showing the underlying cause of death 
as multiple gunshot wound residuals.  If 
the response from the coroner's office 
points to a medical opinion and/or any 
existing medical records, all such 
evidence should be obtained for 
association with the claims folder.  

2.  The RO should obtain the veteran's 
complete original VA hospital clinical 
records folder and complete original VA 
outpatient treatment records folder for 
association with the claims folder.  This 
should include in particular the clinical 
records of all hospitalizations referred 
to above, from 1985 to 1987.  

3.  When the above development has been 
completed, the claims folder and all 
associated medical records folders should 
be referred to a VA specialist in 
internal medicine for review and answers 
in response to the following questions:  
(a) Based on a review of all evidence of 
record, what was the underlying cause(s) 
of the veteran's death; (b) is it at 
least as likely as not that the veteran's 
service-connected multiple gunshot wound 
residuals, and, in particular, the 
residuals of pleural cavity injury, aided 
or lent assistance to the production of 
death?

When the above development is completed, the RO should review 
the remanded issue.  In the event entitlement to service 
connection for the cause of the veteran's death is granted, 
the issue of entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318(b) should be considered moot.  If the 
appeal for service connection for the cause of death is 
denied, the RO should proceed to consider the issue involving 
dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318(b).  If the benefit or benefits sought on 
appeal are not granted, the appellant and her representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable time to reply thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, as required.  No action is required of the 
appellant unless notified.  The purpose of this REMAND is to 
procure clarifying data.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



